ORDER ON PETITION TO REHEAR
A Petition to Rehear has been filed by counsel for appellant. In the petition two points are raised. The first faults the opinion for refusing to construe two statutes together for the benefit of appellant. We felt such construction was unnecessary, as did the Chancellor, and we adhere to that position. The second point for the first time raises the issue of a retroactive application of T.C.A. § 28-2-110 to plaintiff. Such issue raised for the first time in a petition to rehear should not be considered by the Court, see Harrison v. Schrader, (1978 Tenn.) 569 S.W.2d 822.
Accordingly, the petition is respectfully denied.
NEARN, P.J. (W.S.) and CRAWFORD and HIGHERS, JJ., concur.